DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2 3, 6, 8, 10, 12, 15, 17, 18, and 19 and all dependents thereof are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,480,631 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1 of US 8,480,631 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further, claims 2, 3 and 17 of present application are anticipated by claim 1 of US 8,480,631 because both are drawn to delivery of methotrexate. Claim 6 of present application is anticipated by claim 3 of US 8,480,631 because both are drawn to a flow rate of at least about 0.5 ml/sec. Claim 8 and 15 of present application are anticipated by claim 1 of US 8,480,631 because both are drawn to needle-assisted jet injection. Claim 10 of present application is anticipated by claim 1 of US 8,480,631 because both are drawn to a hazardous agent at a concentration of about 7.5 mg to about 150 mg per milliliter. Claim 19 of present application is anticipated by claim 13 of US 8,430,631, because both are drawn to inflammatory disease rheumatoid arthritis. 
Claims 1, 2, 3, 8, 10, 12, 15, 17, 18, 19 and all dependents thereof are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,579,865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1 of US 8,579,865 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further dependent claims are also drawn to similar limitations, see chart below. 
Present Invention
US 8,579,865 B2
2
1
3
1
8
1
10
1
15
1
17
1
19
3


Claims 1, 2, 3, 8, 10, 12, 15, 17, 18 and all dependents thereof are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,945,063 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1 of US 8,945,063 B2 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further dependent claims are also drawn to similar limitations, see chart below. 
Present Invention
US 8,945,063 B2
2
1
3
1
8
1
10
1
15
1
17
1


Claims 1, 2, 3, 8, 10, 12, 15, 17, 18 and all dependents thereof are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,750,881 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1 and 6 of US 9,750,881 B2 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further dependent claims are also drawn to similar limitations, see chart below. 
Present Invention
US 9,750,881 B2
2
1
3
1
8
1
10
1
15
1
17
1


Claims 1, 2, 3, 6, 8, 10, 12, 15, 17, 18 and all dependents thereof are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,421,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1 of US 9,421,333 B2 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further dependent claims are also drawn to similar limitations, see chart below. 
Present Invention
US 9,421,333 B2
2
1
3
1
6
1
8
1
10
1
15
1
17
1














	

Claims 1-6, 8, 10, 12-15, 17-20 and all dependents thereof are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,555,954 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1, 14, and 16 of US 10,555,954 B2 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further dependent claims are also drawn to similar limitations, see chart below. 
Present Invention
US 9,750,881 B2
2
2
3
2
4
16
5
16
6
14
8
13	
10
3
12
1/14
13
16
14
16
15
13
17
2
18
1/16
19
21
20
16

Response to Arguments
Claim amendments overcome the prior art rejections. However, the Double Patenting rejections remain. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783